FERGUSON, Judge
(dissenting):
I dissent.
Despite the fact that the supervisory authority did not act on this forty-page record of trial until after the accused’s sentence to confinement was served, my brothers find “ ‘no wrong to be righted’ ” on the basis of the opinion in United States v Prater, 20 USCMA 339, 43 CMR 179 (1971). I dissented in Prater and do so here for the reasons set forth in my separate opinion in that case.
The record, as noted above, was short and the issues were uncomplicated (escape from confinement and absence *543without leave). The right to a speedy review is, in my opinion, a substantial one. As I stated in Prater, at page 344:
“Review by the convening authority is more than a mere search of the record for factual and legal errors. It is at this level that an accused has his best opportunity to be the recipient of clemency. United States v Massey, 5 USCMA 514, 18 CMR 138 (1955); United States v Rivera, 20 USCMA 6, 42 CMR 198 (1970). The possibility of such relief is negated where, as here, the sentence to confinement has already been served.”
Delays of the kind presented here should not be tolerated by the services nor countenanced by this Court. United States v Tucker, 9 USCMA 587, 26 CMR 367 (1958). Inasmuch as the Government was in complete, unbridled control of the situation during this period, it must be held to the highest standard of care, sensitivity, and expedition. United States v Norwood, 16 USCMA 310, 36 CMR 466 (1966).
Under the circumstances of this case, I would reverse the decision of the Court of Military Review and order the Charge and its specification dismissed. United States v Tucker, supra.